internal_revenue_service number release date index number ------------------------ ------------- ---------------------- ---------------------------- ---------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number --------------------- refer reply to cc psi plr-118401-11 date date ---------------------- x state ------------ d1 d2 d3 ---------------------- -------------------------- ------------------- dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states x was incorporated under the laws of state and elected subchapter_s status effective d1 on d2 x filed an amendment to its articles of incorporation to divide its capital stock into voting and nonvoting shares the amendment permitted x’s board_of directors to declare a dividend payable to either one or both classes of capital stock on d3 x filed an amendment to its articles of incorporation eliminating the right to declare a dividend x represents it never declared a disproportionate dividend all dividends_paid were proportional to stock ownership x represents that it did not intend to create a second class of stock x and its shareholders represent that all allocations of income losses deductions and credits for x were made on a pro_rata basis among all of the shareholders of both classes of stock as though all shares were one class of stock for all years at issue x represents that it and its shareholders timely and consistently filed their tax returns with the treatment of x as an s_corporation x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation plr-118401-11 law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of the corporation are disregarded for purposes of determining whether a corporation has more than one class of stock sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides that a in general an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation and b any termination under sec_1362 shall be effective on and after the date of cessation plr-118401-11 sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to each period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary based on the information submitted and the representations made we conclude that x’s s_corporation_election was terminated because x had more than one class of stock however we conclude that such termination was inadvertent within the meaning of sec_1362 of the code consequently we rule that x will be treated as an s_corporation from d2 and thereafter provided that x’s s election otherwise is not terminated under sec_1362 except as expressly ruled above we express no opinion concerning the consequences of the transaction described above under any other provision of the code in particular we express no opinion as to whether x otherwise qualifies as a subchapter_s_corporation under sec_1361 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file a copy of this letter is being sent to x’s authorized representative sincerely curt g wilson associate chief_counsel by melissa c liquerman branch chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
